|N THE UN|TED STATES DlSTR|CT COURT
FOR THE M|DDLE DlSTR|CT OF PENNSYLVAN|A

SYDNEY SNELL|NG,
P|aintiff :
v. : 3:17-CV-2198
(JUDGE MAR|AN|)
BR|AN HARR|SON,
Defendant

_ _ ORDER
AND NOW, TH|S B §7 DAY 0F OCTOBER, 2018, upon review of

Magistrate Judge Meha|chick’s Report and Recommendation (“R&R”) (Doc. 8) for clear
error or manifest injustice, lT |S HEREBY ORDERED THAT:

1. The R&R (Doc. 8) is ADOPTED for the reasons set forth therein

2. P|aintist Complaint (Doc. 1) is D|SMISSED.

3. The C|erk of Court is directed to CLOSE the above-captioned action.

obe iani
United States District Judge

